Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page1of10 PagelD #: 1086

DOONAN, GRAVES & LONGORIA, ttc

Be ATTORNEYS AT LAW

 

Serving Massachusetts, Maine, 100 Cummings Center, Suile 225D
Beverly, Massachusetts 01915
TEL: (978) 921-2670

FAX: (978) 921-4870

New York & New Hampshire
Hours: Monday — Friday 9 am— 4 pm

www.dgandi.com
July 22, 2016

VIA CERTIFIED MAIL
RETURN RECEIPT RUQUESTID AND

REGULAR MAIL
Certified Article Number

Roxane M. Gionest
94344 7ebb 4904 2053 3294 Ib

27 Milliken Road
Scarborough, ME 04074 SENDERS RECORD ~

NOTICE OF MORTGAGOR'S RIGHT TO CURE
THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.

Re: — Property Address: 27 Milliken Road, Scarborough, ME 04074

Loan Number:
Payment Due Date: January 1, 2014

Dear Roxane M. Gionest:

Carrington Mortgage Services, LLC is the Servicer of the above-referenced loan. This letter
is being sent by Doonan, Graves & Longoria, LLC, as agent for the servicer and mortgagee. Your
loan is thirty-one (31) months in default for failure to make payments of ptincipal and interest when
due. This delinquency represents a breach of yout Note; and Mortgage in favor of Mortgage
Electronic Registration Systems, Inc. as nominee for Taylor, Bean & Whitaker Mortgage Corp. its
successors and assigns dated November 7, 2008 and recorded in the Cumberland County Registry of
Deeds in Book 26457, Page 106. This firm is relying on information provided by the Servicer. If
you are in Bankruptcy or received a Bankruptcy discharge of this debt, this letter is not an
attempt to collect the debt, but notice of possible enforcement of out lien against the

collateral property.
An itemization of all past due amounts, including, but not limited to, reasonable interest
and late chatges, attorney's fees and other reasonable fees and costs, causing the loan to be in default

is as follows:

PLAINTIFF'S
EXHIBIT

 
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page 2of10 PagelD #: 1087

10 Payments @ $1,546.47 $ 15,464.70
3 Payments @ $1,524.26 $ 4,572.78
12 Payments @ $1,530.86 $ 18,370.32
6 Payments @ $1,536.89 $ 9,221.34
Fees $ 1505.00
Suspense $ -76.51
Attorney Fees & Costs $ 890.00
TOTAL TO CURE DEFAULT:  $ 49,947.63

The total amount due does not include any amounts that become due after the date

of the notice.

You have the right to cure the default within 35 days of receipt of this notice by sending
payment in the form of certified and/or cashier's check(s) and/or money order(s) in full to:
TransCentra, Carrington - BOX 79001, 1820 E. Sky Harbor Circle South, Suite 150, Phoenix,
AZ 85034. Please include the loan number, borrower’s name and property address on your
check. If the default is not cured within this time-frame, Carrington Mortgage Services, LLC shall
exercise its right to accelerate payment of this loan. Failure to cure this default may result in the sale
of the property secured by this mortgage at a foreclosure sale. Please contact Carrington Mortgage

Services, LLC at (800) 561-4567 to discuss your loan.

Pursuant to Title 14, Section 6111 of M.R.S.A., you have the right to cure the default by full
payment of all amounts that are due without acceleration, including reasonable interest and late
charges specified in the mortgage or note as well as reasonable attorney's fees. If you meet the
conditions above, you will have the right to have Carrington Mortgage Services, LLC's enforcement
of this Security Instrument discontinued and to have the Note and the Security Agreement remain
fully effective as if immediate payment in full had never been required. You have the right in any
lawsuit for foreclosure and sale to argue that you did keep your promises and agreements under the
Note and under the Security Instrument, and to present any other defenses that you may have.

You may have options available other than foreclosure. You may discuss available options
with the mortgagee, which is Carrington Mortgage Services, LLC, the mortgage servicer, which is
Carrington Mortgage Services, LLC or a counselor approved by the United States Department of
Housing and Urban Development. You are encoutaged to explore available options prior to the

end of the right-to-cure period.

As defined under Maine Law, Government National Mortgage Association is the
owner/investor in the note and mortgage, which is the subject of this letter.

Where mediation is available under 14 M.R.S.A. section 6321-A, you may request mediation

to explore options for avoiding foreclosure judgment.
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page 30f10 PagelD #: 1088

A list of all counseling agencies approved by the United States Department of Housing and
Urban Development operating to assist mortgagors in the State to avoid foreclosure is attached. The
attached list is integrated as if set forth in full. You may also review this list by visiting the following

website:

http:/ /www.hud.gov/offices/hsg/sfh /hec/hes.cfm?PwebListA ction=searché&searchstate=me

To reach people having authority to modify your mortgage loan, please contact Carrington
Mortgage Services, LLC at the address below in order to resolve all matters relating to this mortgage
and any foreclosure proceedings thereunder and to discuss options other than foreclosure.

Carrington Mortgage Services, LLC
Loan Retention Department

1600 South Douglass Road, Suite 200-A
Anaheim, CA 92806

800-561-4567

NOTICE OF IMPORTANT RIGHTS

Pursuant to the Federal Fait Debr Collection Practices Act (15 USCS See. 1692), a consumer debtor

o be sent the following notice: (1) unless the consumer, within thirty days after receipt of

is required t
bt will be assumed to be

this notice, disputes the validity of the debt or any portion thereof, the de
valid by the debt collector; (2) if the consumer notifies the debt collector in writing with the thirty-
day period that the debt, or any portion thereof, is disputed, the debt collector will obtain
verification of the debt or a copy of a judgment against the consumer and copy of such verification
or judgment will be mailed to the consumer by the debt collector; and (3) upon the consumer's
written tequest within the thirty-day period, the debt collector will provide the consumer with the
name and address of the original creditor, if different from the current creditor. The law firm of
Doonan, Graves & Longoria, LLC is acting as the debt collector, pursuant to the Federal Fair Debt
Collection Practices Act. Any information will be used for that purpose. The Federal Trade
Commission has ruled that the Federal Fair Debt Collection does not preclude the institution of
legal action prior to the expiration of the thirty day petiod. If you are in bankruptcy or received a
bankruptcy discharge of this debt, this communication is not an attempt to collect the debt against
you personally, but is notice of a possible enforcement of the lien against the collateral property.

Very truly yours,
Carrington Mortgage Services, LLC
by its attorney, _—~

 

JAD/jg
cc: Client
Bureau of Consumer Credit Protection

Attachment: HUD Approved Housing Counseling Agencies
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page 4 of 10

This listing is current as of 07/05/2016.

Agencies located in MAINE

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax!

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

MAINE STATE HOUSING AUTHORITY
207-626-4670

800-452-4668

207-626-4678
dkjohnson@mainehousing.org

353 WATER STREET

AUGUSTA, Maine 04330-4665

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- English

MAINE STATE HOUSING AUTHORITY
http://www.mainehousing.org
84456

MONEY MANAGEMENT INTERNATIONAL BANGOR
866 232 9080

866-232-9080

RAB-921-51 29
counselinginto@moneymanagement.org

175 Exchange St Ste 200

Bangor, Maine 04401-6537

- Financial Management/Budget Counseling

- Mortqage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling

- English

- Spanish

MONEY MANAGEMENT INTERNATIONAL INC.
http://www.moneymanagement.org

82627

7~ eo

PagelD #: 1089

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services

Languages

Affiliation:

http://www.hud.gov/offices/hs g/sth/hec/hes_print.cfm?webListAction=search&searchstate=..

PENQUIS COMMUNITY ACTION PROGRAM
207-974-2403

888-424-0151

207-973-3699

hmassow@penquis.org

262 Harlow Street

PO Box 1162

BANGOR, Maine 04401-4952

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops
- Rental Housing Counseling

- English

NEIGHBORHOOD REINVESTMENT CORP. DBA
http://www. penquis.org

81649

MIDCOAST MAINE COMMUNITY ACTION
207-442-7963

800-221-2221

207-443-7447
charles.kent@mmcacorp.org

34 Wing Farm Pkwy

Bath, Maine 04530-1515

- Financial Management/Budget Counseling
- Renta! Housing Counseling

- Services for Homeless Counseling

- English

- Spanish

NEIGHBORWORKS AMERICA

7/6/2016
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19

Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

Agency Name: TEDFORD HOUSING
Phone:
Toli Free:
Fax:
Emall:

Address:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

http://www.hud.gov/offices/hsg/sfh/hec/hes _print.cfm?webListAction=searché&searchstate=...

Page 5 of 10

http://www.midcoastmainecommunityaction.org
80502

COASTAL ENTERPRISES, INCORPORATED
207-504-5900
877-340-2649

jason.thomas@ceimaine.org
30 Federal Street

Suite 100
BRUNSWICK, Maine 04011-1510

: - Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Martqage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling
- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- Reverse Mortgage Counseling

- Services for Homeless Counseling

- English

- Spanish

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www.ceimaine.org

80985

207-729-1161-100

offlcemanager@tedfordhousing.org

14 Middle Street
BRUNSWICK, Maine 04011-2400

Counseling Services: - Rental Housing Counseling

- Services for Homeless Counseling
~ English

MAINE STATE HOUSING AUTHORITY
http://www.tedfordhousing.org
83465

WESTERN MAINE CAP
207-645-3764

N/A

20 A Church St

East Wilton, Maine 04234-0200

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Financial, Budgeting, and Credit Workshops

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- Resolving/Preventing Mortgage Delinquency Workshops
- Services for Homeless Counseling

- English

MAINE STATE HOUSING AUTHORITY

http://wmca.org

83649

COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
207-795-4065

homequest@community-concepts.org

240 Bates St

Lewiston, Maine 04240-7330

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/ Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- “D7

PagelD #: 1090

7/6/2016
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page 6 of 10

Languages:

Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Emall:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

- Pre-purchase Counseling
- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops
- Rental Housing Counseling
- English

- French
CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.

www.community-concepts.org
81580

FOUR DIRECTIONS DEVELOPMENT CORPORATION
207-866-6572

207-866-6553
janderson@fourdirectionsmaine.org

20 Godfrey Drive

ORONO, Maine 04473-3610

- Financial Management/Budget Counseling
- Non-Delinquency Post Purchase Workshops
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- Predatory Lending Education Workshops

- Fnglish

MAINE STATE HOUSTNG AUTHORITY

www. fourdirectionsmaine.org

83879

AMpY vy VAN

PagelD #: 1091

 

Agency Name:
Phone:

Toll Free:
Fax:

Emall:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:

http://www.hud.gov/offices/hsg/sfh/hec/hes _print.cfin?webListAction=searché&searchstate=...

AVESTA HOUSING NFVFI OPMFNT CORPORATION
207-553-7780-3347

800-339-6516

207-553-7778

ndiyeruoniinu@avestlahousing.org

307 Cumberland Avenue

PORTLAND, Maine 04101-4920

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Financial, Budgeting, and Credit Workshops

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

~ Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Renta! Hausing Counseling

- Resolving/Preventing Mortgage Delinquency Workshops
- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
www.avestahousing.org

81144

CITY OF PORTLAND SHELTER
207-482-5131

196 Lancaster Street

PORTLAND, Maine 04101-2418

- Financial Management/Budget Counseling
- Services for Homeless Counseling

- English

MAINE STATE HOUSING AUTHORITY

n/a

81720

COMMUNITY FINANCIAL LITERACY
207-797-7890

crwaganje@cflmaine.org

309 Cumberland Avenue, Suite 205
PORTLAND, Maine 04101-4982

- Financial Management/Budget Counseling
- English

~ French

- Swahili

MAINE STATE HOUSING AUTHORITY

7/6/2016
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page 7 of 10

Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll! Free:

Fax:

Email:
Address:

Counseling Services:

http://www.hud.gov/offices/hsg/sfh/hce/hes _print.cfm?webListAction=search&searchstate=

www.cflme.org
80649

MONEY MANAGEMENT INTERNATIONAL SOUTH PORTLAND

866-232-9080
866-232-9080
866-921-5129
counselinginfo@moneymanagement.org
477 Congress St FI5
Portland, Maine 04101-3457
- Financial Management/Budget Counseling
- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops
- Pre-purchase Counseling
- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling

English
- Spanish
MONEY MANAGEMENT INTERNATIONAL INC.
http://www.moneymanagement.org
82632

PINE TREE LEGAL ASSISTANCF, INCORPORATED
207-774 8211

207-828-2300
nheald@ptla.org
88 Federal SI!
PO Box 547

PORTLAND, Maine 04101-4205
- Fair Housing Pre-Purchase Education Workshops

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Predatory Lending Education Workshops
~ Rental Housing Counseling

- Services for Homeless Counseling
- Arabic

- ASL

- Cambodian

- Cantonese

- Chinese Mandarin

- Creole

- Czech

- English

- Farsi

- French

- Hindi

- Hmong

~ Indonesian

- Korean

- Polish

- Portuguese

- Russian

- Spanish

- Swahili

- Turkish

- Ukrainian

- Vietnamese

http://www. ptla.org
80635

AROOSTOOK COUNTY ACTION PROGRAM, INC.
207-768-3023-650

800-432-7881

207-768-3021

jbaillargeon@acap-me.org

771 Main St

PRESQUE ISLE, Maine 04769-2201

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling

- Services for Homeless Counseling

A44UBMVY bv

PagelD #: 1092

~

7/6/2016
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19

Languages:
Affiliation:

Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:

Website:
Agency ID:

Agency Name:

Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

Page 8 of 10

- English

MAINE STATE HOUSING AUTHORITY
www.acap-me.org

83641

YORK COUNTY COMMUNITY ACTION AGENCY
207-459-2959

207-490-5026
jenniferg@yccac.org

6 Spruce Street

SANFORD, Maine 04073-2917

: - Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling
- Home Improvement and Rehabilitation Counseling
- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops
- Pre-purchase Counseling
- Pre-purchase Homebuyer Education Workshops
- Predatory Lending Education Workshops
- Rental Housing Counseling
Services for Homciess Counscling
- English
- French
- German
CITIZENS! HOUSING ANN PLANNING ASSOQCTATION, TNC.
http://www.yccac.org
81150

KENNEBEC VALLEY COMMUNITY ACTION PROGRAM

207-859-1545
800-542-8227

2N7-873-3R12

monicag@kvcap.org

97 Water St

Waterville, Maine 04901-6339

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Resolving/Preventing Mortgage Delinquency Workshops
- English

NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
http://www.kvcap.org

81685

-~~pPpér = vee

PagelD #: 1093

http://www.hud.gov/offices/hsg/sfh/hcc/hes _ print.cfm?webListAction=search&searchstate=... 7/6/2016
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page 9of10 PagelD #: 1094

Janice Geier

 

From: Nobody <nobody@informe.org>

Sent: Friday, July 22, 2016 8:36 AM

To: Janice Geier

Subject: Pre-Foreclosure Reporting Form Submission

Your pre-foreclosure reporting form has been successfully submitted to the Bureau of Consumer Credit Protection. Here
is a copy of your submission.

Company providing the notice:Doonan, Graves & Longoria, LLC Owner of the mortgage:Investor What term best
describes the owner of the mortgage?:Private mortgage lender Filer's Email Address:jg@dgand!.com Contact
information for persons having the authority to modify the mortgage to avoid foreclosure:Carrington Mortgage Services,
LLC Home Retention Department

1600 South Douglass Road, Suite 200-A

Anaheim, CA 92806

(800) 561-4567

Consumer First name:Roxane

Consumer Middle Initial/Middle Name: M.

Consumer Last name:Gionest

Consumer Suffix:

Property Address line 1:27 Milliken Road Property Address line 2:
Property Address line 3:

Property Address City/Town:Scarborough

Property Address State:

Property Address zip code:04074

Property Address County:Cumberland

Notification Details

Date notice was mailed:7/22/2016

Amount needed to cure the default:49,947.63 Consumer Address line 1:27 Milliken Road Consumer Address line 2:
Consumer Address line 3:

Consumer Address City/Town:Scarborough

Consumer Address State:ME

Consumer Address zip code:04074
Case 2:16-cv-00534-NT Document 106-9 Filed 06/03/19 Page 10 of 10gyPageID #: LORE

1 | | | ; | | | | | | A. Received by (Pittane iii

B._ Date of Delivery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ss -—f_] Agent
444 7266 9904 2053 3294 1b (Dccs_ pu (“Addressee

. dblivery address diferent from item 1? |_| Yes
J on =5, enter delivery eet below: {_ ]No

3. Service Type CERTIFIED MAIL®

4. Restricted Delivery? (Extra Fee) ( lves
1. Article Addressed to:

 

 

Keane M. Gionest
oS Vlillil ken Road
SBirborough, ME 04074

 

JG 52460 Gionest

 

‘ PS Form 3811, January 2005 Domestic Return Receipt
